106 F.3d 424
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Hector CAMARENA, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 96-7049.
United States Court of Appeals, Federal Circuit.
Dec. 23, 1996.

Before NEWMAN, SCHALL, and BRYSON, Circuit Judges.
ON MOTION
ORDER
PER CURIAM.


1
The Secretary of Veterans Affairs moves to waive the requirements of Fed.Cir.R. 27(e) and to dismiss Hector Camarena's appeal for lack of jurisdiction.  The court accepts Camarena's untimely opposition.


2
On May 1, 1996, Mr. Camarena filed a petition for a writ of mandamus or extraordinary relief in the Court of Veterans Appeals.  In his petition, he asserted inadequate representation by counsel, racism in the military, and other concerns.  The Court of Veterans Appeals denied the petition, holding that it did not have the authority to grant the relief requested because its jurisdiction is limited to review of final decisions from the Board of Veterans Appeals.  Mr. Camarena's prior case concerning the merits of his claim for veterans' benefits was decided by the Court of Veterans Appeals and affirmed by this court.  Since the petition for mandamus did not raise an issue within the jurisdiction of the Court of Appeals, the petition was properly dismissed.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Secretary's motion to waive the requirements of Fed.Cir.R. 27(e) is granted.


5
(2) The Secretary's motion to dismiss is granted.


6
(3) Each side shall bear its own costs.